Mr. Justice Wilkin delivered the opinion of the Court: This was a proceeding by appellee, Baker, as collector of his county, to obtain judgment against delinquent lands and town lots for taxes, special assessments, etc. Objections were filed by appellant, but overruled, and judgment entered against his lands, and from that judgment he appeals to this court. The facts in the case necessary to a fair consideration and decision of the question presented, are as follows: Drainage district No. 1, in the townships of Sugar Loaf and Centerville Station, St. Clair county, was organized under the act of the General Assembly approved May 29, 1879. On the 4th of April, 1885, the commissioners made an additional assessment of $28,000, payable, one-third October 1,1886, one-third October 1, 1887, and one-third October 1, 1888. On this assessment they borrowed $26,000, issuing bonds dated October 30, 1885,—$8000 payable in two years, $8000 in three years, and $10,000 in three years and eleven months. These bonds were duly registered in the office of the Auditor of Public Accounts. Prior to April 25, 1887, appellant’s lands were not assessed for benefits, but at that time a re-classification of the lands in the district'was made, under section 21 of the act in force July 1,1885, by which they were made assessable. Proper notice of this classification was given, and appellant appeared and made objections, but they were not sustained, and he took no appeal. In pursuance of the warrant of the Auditor of Public Accounts, certifying the amount needed for the year 1887 to pay principal and interest on bonds issued by the commissioners of said district, in which amount was included $8000 and interest, being the second installment of the bonds of October 30, 1885, and the interest on the third installment thereof, a tax was levied against the lands in said drainage district, based upon .the last named classification, thus causing a tax of $14.99 to be levied on appellant’s lands. This he refused to pay, and hence this proceeding. The objections filed in the county court raise the question whether or not appellant’s lands can be taxed to pay any part of the bonds of October 30, 1885, the position of his counsel being, that inasmuch as his lands were not assessed for benefits at the time the assessment,, on the 4th of April, 1885, was made, and the bonds issued to pay the same, they can not, by a subsequent classification, be made liable to contribute to their payment. In support of this position it is argued, that in so far as section 21 of the act of 1885 authorizes the commissioners to disregard the proportions of former assessments, and make a new classification, its provisions should be applied only to future assessments. So much of that section as bears upon this question reads as follows “In districts heretofore formed, which have made one or more levy of taxes, and a new levy is required, the classification of lands on the graduated scale shall be made to conform, as near as may be, to the former proportionate assessment; but if the commissioners believe, from experience and results, that the'former assessment was not fairly adjusted on the several tracts of land according to benefits, then the commissioners shall disregard the proportion of the former assessment, and make the new classification in accordance with such proportions as should have been made originally. When the classification is completed, it shall be properly tabulated, or shown by a map, or both, and filed in the clerk’s office for inspection.” There is nothing in this language to- indicate an intention on the part of the legislature to so limit its application. It is the express purpose of the Drainage law of this State, that each tract of land in a district shall bear its equal burden, in proportion to benefits. Until the work is done and practically tested, the adjustment of benefits can only be made from judgment, based on theory and general experience. This statute of 1885 allows the commissioners to bring to their aid the experience and practical results of the system adopted and work done, and having done so, if convinced that the former assessment was not fairly adjusted on the several tracts of land according to benefits, then it is made their duty, by this act, to disregard the proportions of the former assessment, and make the new classification in accordance with such proportions as should have been made originally. It is not claimed that the classification made April 25,1887, is unfair or inequitable; therefore, in making it the commissioners have simply done that which should have been originally done. The language, "as should have been made originally,” is irreconcilable with the position of appellant that both classifications are correct,—the first applicable to improvements made under the first and second assessments, and the latter only intended to apply to work to be done in the future. If the present classification is correct, the original was necessarily wrong. The present one could only be made because the former one was not made as it should have been. Clearly, it was the intention of the legislature that the re-classification, correcting the errors in the original, should take the place of the original, and thereafter there should be but the corrected one upon which to' make assessments of taxes. This statute simply provides the means whereby commissioners may correct a mistake -made by them or their predecessors in estimating benefits, and so understood, we are unable to perceive wherein it violates the constitutional prohibition against the enactment of laws impairing the obligation of contracts, as contended by counsel for appellant. Appellant acquired no rights under the first assessment of benefits. He simply enjoyed the benefit of a mistake, which the law of 1885 afforded the means of correcting. We find no substantial error in this record. The judgment of the county court in disallowing appellant’s objections is affirmed. Judgment affirmed.